Fourth Court of Appeals
                                San Antonio, Texas
                                    September 14, 2015

                                    No. 04-15-00240-CR

                                  Mario Jesus RAMIREZ,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR10323
                          Honorable Ron Rangel, Judge Presiding


                                      ORDER

        Court reporter Amy Hinds Alvarado’s request for an extension of time to complete the
reporter’s record is GRANTED. We ORDER Amy Hinds Alvarado to file the reporter’s record
on or before September 21, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle